House, J.
(dissenting). I cannot agree that the action of the defendant board did “completely or substantially sweep away by unlimited and unrestrained waivers zoning regulations as they pertain to a particular parcel of property” and that the variance as granted “allows the premises in question to be used for any purpose whatsoever” and “removes all requirements as to lot area and shape, building height, ground coverage, floor area and setbacks . . . which means in effect that . . . the applicant can erect a structure of unlimited height covering the entire lot area without restriction as to its use.” I find no justification for such an interpretation of the variance granted by the defendant board.
*195The Payne Building Corporation filed only one application for a variance, and it was detailed and specific. It filed with the board of appeals a surveyor’s map and a detailed architect’s drawing, both to scale, showing precisely the size, height and location of the addition it proposed to build and for which it applied for a variance. The vote of the board of appeals, which is recited verbatim in the majority opinion, was not to grant an unrestrained waiver of all zoning regulations applicable to the property in question but a definite and limited one “[t]hat the application of Payne Building Corporation be granted for a waiver ... to permit an addition to a non-conforming building . . . .” The precise limitations as to the extent of the zoning waivers sought and granted are readily and clearly apparent by reading the resolution of the board in context with the application sought and granted. In my opinion the majority decision results from an unwarranted refusal to read the vote of the board in context with the application to which it specifically refers.
The sole issue on this appeal was a jurisdictional one — whether the plaintiff was an aggrieved party for the purpose of appealing to the Court of Common Pleas from the decision of the board of appeals. Hughes v. Town Planning & Zoning Commission, 156 Conn. 505, 508, 242 A.2d 705. Aggrievement is a question of fact to be determined by the trial court. Ibid. That court found that the plaintiff had previously deeded to the Payne Building Corporation an unrestricted right, in common with others, to use his adjoining premises for parking, that there was no credible evidence of aggrievement, and hence that it lacked jurisdiction to decide the merits of the appeal. I find no error in the judgment rendered.